Case 19-12517-jkf   Doc 1   Filed 04/18/19 Entered 04/18/19 11:26:18   Desc Main
                             Document     Page 1 of 7
Case 19-12517-jkf   Doc 1   Filed 04/18/19 Entered 04/18/19 11:26:18   Desc Main
                             Document     Page 2 of 7
Case 19-12517-jkf   Doc 1   Filed 04/18/19 Entered 04/18/19 11:26:18   Desc Main
                             Document     Page 3 of 7
Case 19-12517-jkf   Doc 1   Filed 04/18/19 Entered 04/18/19 11:26:18   Desc Main
                             Document     Page 4 of 7
Case 19-12517-jkf   Doc 1   Filed 04/18/19 Entered 04/18/19 11:26:18   Desc Main
                             Document     Page 5 of 7
Case 19-12517-jkf   Doc 1   Filed 04/18/19 Entered 04/18/19 11:26:18   Desc Main
                             Document     Page 6 of 7
Case 19-12517-jkf   Doc 1   Filed 04/18/19 Entered 04/18/19 11:26:18   Desc Main
                             Document     Page 7 of 7
